                                                                                                                               12/6/19

     Attorneys at Law


     Allen B. Roberts
     t 212.351.3780
     f 212.878.8600
     ARoberts@ebglaw.com
                                                          December 5, 2019

     VIA ECF
     The Honorable Stewart D. Aaron
     Daniel Patrick Moynihan Courthouse
     500 Pearl Street, Room 1970
     New York, NY 10007

                        Re: LaBelle v. Barclays Capital Inc., 19-CV-3800 (JPO)(SDA)
                            Request for Extension of Time to Respond to the Court’s
                            December 2, 2019 Order

     Dear Judge Aaron:

             We write on behalf of Barclays Capital Inc. (“Barclays”) with regard to this Court’s Order
     dated December 2, 2019 (ECF No. 62), requiring Barclays to file a letter with this Court setting
     forth non-privileged information as to the “matter” on which Kathleen Harris of Arnold & Porter
     worked, and Barclays’ “views on 28 U.S.C. § 455(b),” by December 9, 2019.

            Barclays respectfully requests that its time to comply be extended to December 13, 2019.
     This additional time is necessary in order to appropriately respond to the Court’s Order. Plaintiff
     confirmed that he has no objection to an extension of Barclays’ time to submit a response (see
     ECF No. 59 at 3).

              We thank the Court for its consideration of this request.


                                                                            Respectfully submitted,
ENDORSEMENT: Request GRANTED.
Dated: 12/6/19                                                              /s/ Allen B. Roberts
                                                                            Allen B. Roberts




              Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com

     Firm:49645687
